 1   JOINTLY FILED

 2

 3
                               UNITED STATES DISTRICT COURT
 4                                  DISTRICT OF NEVADA

 5    MEGHAN FOBES,
                                                       Case No. 3:18-cv-00466-MMD-CBC
 6         Plaintiff,

 7    v.
                                                          STIPULATION AND ORDER
 8    SHECKY JAMES OVERHOLSER; PETE                      REGARDING PRELIMINARY
      NIELSEN, in his official capacity; and             INJUNCTION AND HEARING
 9    DOES I through X,

10         Defendants.                                      Date of Hearing: 11/13/18
                                                             Time of Hearing: 9 a.m.
11
      SHECKY JAMES OVERHOLSER,
12
           Counter-Claimant,
13
      v.
14
      MEGHAN FOBES,
15
           Counterdefendant.
16

17            Plaintiff/Counterdefendant, MEGHAN FOBES (“Meghan”), and Defendant/Counter-

18   Claimant, SHECKY JAMES OVERHOLSER (“Shecky”), by their respective counsels, do hereby

19   stipulate and agree that the Motion for Preliminary Injunction (ECF #3) filed by Meghan is

20   withdrawn. The parties also seek to vacate the preliminary injunction hearing scheduled for

21   November 13, 2018, at 9 a.m.

22   ///

23   ///

24

25
                                                 1
26
 1   AGREED TO BY:

 2   NEVADA LEGAL SERVICES, INC.

 3   By: ___/s/ David Olshan____________
     DAVID OLSHAN, ESQ.
 4
     By:___/s/ Rhea Gertken_______________
 5   RHEA GERTKEN, ESQ.

 6   GERBER LAW OFFICES, LLP

 7   By:_____/s/ Zachary A. Gerber_________
     ZACHARY A. GERBER, ESQ.
 8

 9

10   IT IS ORDERED. THE HEARING SCHEDULED FOR NOVEMBER 13, 2018, IN THIS

11   MATTER IS VACATED.

12
      Dated: November 7, 2018
13                                            UNITED STATES DISTRICT JUDGE or
                                              UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
                                               2
26
